 1

 2

 3

 4

 5

 6                     UNITED STATES DISTRICT COURT
 7                    EASTERN DISTRICT OF CALIFORNIA
 8

 9   LYNN F. SMITH,                     No.   2:19-cv-02000
10                Plaintiff,
11        v.                            SUA SPONTE ORDER REMANDING
                                        ACTION TO STATE COURT
12   EHAB ALHINDI,
13                Defendant.
14

15        The undersigned revokes any actual or anticipated referral

16   to a Magistrate Judge for the purposes of Findings and

17   Recommendations in this case.    See Local Rule 302(d)

18   (“Notwithstanding any other provision of this Rule, a Judge may

19   retain any matter otherwise routinely referred to a Magistrate

20   Judge.”).

21        On October 3, 2019 Ehab Alhindi filed a Notice of Removal

22   with this Court, seeking to remove an action from San Joaquin

23   County Superior Court.    Notice of Removal, ECF No. 1.   For the

24   following reasons, the Court sua sponte REMANDS this case to San

25   Joaquin County Superior Court.

26        Under 28 U.S.C. § 1441(a), a defendant may remove an action

27   to federal court if the district court has original jurisdiction.

28   Hunter v. Phillip Morris USA, 582 F.3d 1039, 1042 (9th Cir. 2009)
                                       1
 1   (quoting Ansley v. Ameriquest Mortg. Co., 340 F.3d 858, 861 (9th
 2   Cir. 2003)).   If at any time before final judgment it appears
 3   that the district court lacks subject matter jurisdiction, the
 4   case shall be remanded.   28 U.S.C. § 1447(c).   Generally, a
 5   defendant seeking to remove an action to federal court must file
 6   a notice of removal within thirty days of receiving a copy of the
 7   initial pleading.   28 U.S.C. § 1446(b).   A defendant seeking
 8   removal of an action to federal court has the burden of
 9   establishing federal jurisdiction in the case.     California ex
10   rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir. 2004).
11        Federal courts are courts of limited jurisdiction and lack
12   inherent or general subject matter jurisdiction.    Federal courts
13   can adjudicate only those cases authorized by the United States
14   Constitution and Congress.   Generally, those cases involve
15   diversity of citizenship or a federal question, or cases in which
16   the United States is a party.   Kokkonen v. Guardian Life Ins.
17   Co., 511 U.S. 375 (1994); Finley v. United States, 490 U.S. 545
18   (1989).   Federal courts are presumptively without jurisdiction
19   over civil actions.   Kokkonen, 511 U.S. at 377.   Lack of subject
20   matter jurisdiction is never waived and may be raised by the
21   Court sua sponte.   Attorneys Trust v. Videotape Computer Prods.,
22   Inc., 93 F.3d 593, 594-95 (9th Cir. 1996).   “Nothing is to be
23   more jealously guarded by a court than its jurisdiction.
24   Jurisdiction is what its power rests upon.   Without jurisdiction
25   it is nothing.”   In re Mooney, 841 F.2d 1003, 1006 (9th Cir.
26   1988).
27        The Ninth Circuit has held that the removal statute should
28   be strictly construed in favor of remand and against removal.
                                      2
 1   Harris v. Bankers Life and Cas. Co., 425 F.3d 689, 698 (9th Cir.
 2   2005).   The “strong presumption” against removal jurisdiction
 3   means that the defendant always has the burden of establishing
 4   that removal is proper.    Nishimoto v. Federman–Bachrach &
 5   Assocs., 903 F.2d 709, 712 n.3 (9th Cir. 1990); Emrich v. Touche
 6   Ross & Co., 846 F.2d 1190, 1195 (9th Cir. 1988).   Federal
 7   jurisdiction must be rejected if there is any doubt as to the
 8   right of removal in the first instance.    Gaus v. Miles, Inc., 980
 9   F.2d 564, 566 (9th Cir. 1992).
10        Here, Defendant attempts to remove an unlawful detainer
11   action based on federal subject matter jurisdiction. He cites 28
12   U.S.C. § 1332 and 12 U.S.C. § 2605.13 in support of his
13   jurisdictional argument.   Defendant is unable to establish
14   subject matter jurisdiction before this Court because the
15   complaint filed in the state court contains a single cause of
16   action for unlawful detainer based on California Code of Civil
17   Procedure § 1161a.   Unlawful detainer actions are strictly within
18   the province of state court.   A defendant’s attempt to create
19   federal subject matter jurisdiction by adding claims or defenses
20   to a notice of removal will not succeed.   Vaden v. Discover Bank,
21   556 U.S. 49, 50 (2009) (federal question jurisdiction cannot
22   “rest upon an actual or anticipated counterclaim”); Valles v. Ivy
23   Hill Corp., 410 F.3d 1071, 1075 (9th Cir. 2005) (“A federal law
24   defense to a state-law claim does not confer jurisdiction on a
25   federal court, even if the defense is that of federal preemption
26   and is anticipated in the plaintiff’s complaint.”).
27        In determining the presence or absence of federal
28   jurisdiction in removal cases, the “well-pleaded complaint rule”
                                       3
 1   applies, “which provides that federal jurisdiction exists only
 2   when a federal question is presented on the face of the
 3   plaintiff’s properly pleaded complaint.”    Caterpillar Inc. v.
 4   Williams, 482 U.S. 386, 392 (1987).   Moreover, “it is well
 5   established that plaintiff is the ‘master of her complaint’ and
 6   can plead to avoid federal jurisdiction.”   Lowdermilk v. U.S.
 7   Bank Nat’l Ass’n, 479 F.3d 994, 998-99 (9th Cir. 2007); Metro.
 8   Life Ins. Co. v. Taylor, 481 U.S. 58, 63 (1987) (citing Gully v.
 9   First Nat’l Bank, 299 U.S. 109 (1936)) (“It is long settled law
10   that a cause of action arises under federal law only when the
11   plaintiff’s well-pleaded complaint raises issues of federal
12   law.”).
13        Plaintiff’s complaint raises a single state law claim.       The
14   face of a properly-pled state law unlawful detainer action does
15   not present a federal question.   Therefore, Plaintiff’s complaint
16   avoids federal question jurisdiction.   Defendant cannot inject a
17   federal issue through his answer or demurrer.
18        The Court REMANDS this case to San Joaquin County Superior
19   Court for all future proceedings. Defendant’s motion to proceed
20   in forma pauperis, ECF No. 2, is DENIED as moot.
21   Dated: October 3, 2019
22                            /s/ John A. Mendez_________________
23                            United States District Court Judge
24

25

26

27

28
                                       4
